DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kinser et al. (U.S. Patent Pub. No. 2011/0043615) in view of Minimiura et al. (2017/0305292).
In regards to claim 1, Kinser discloses a vehicle comprising:
a battery and an electrical component that are supplied with electrical power by an external power supply unit (See Kinser, Fig. 1, the vehicle comprises a high voltage battery 20 and a low voltage battery 98, and also comprises a battery thermal system 22, cabin thermal system 24, and an accessory power module 26, which all can receive power from external power 
a state-of-charge acquiring unit that acquires a value of a charging rate parameter that is correlated with a  charging-rate of the battery (See Kinser, 0025 “Battery charging control module 30 may perform a number of functions pertaining to battery charging system 10; these could include, for example , battery charging, power allocation, cell protection, charge control, demand management, SOC and SOH determination, cell balancing, history logging, communications, etc:” – see also 0029 “Current vehicle conditions (e.g. the temperature and/or SOC of battery pack 76) may also play a part in these considerations…”, control system 30 monitors the SOC of the battery and therefore maps to a state-of-charge acquiring unit);
a supplied-current-amount acquiring unit that acquires an amount of current supplied to the electrical component (See Kinser, 0031, 0032, and 0049; this is an implicit disclosure; 0031 explicitly discloses monitoring power from the external source to the battery charger via a current sensor and a voltage sensor, and 0032 discloses apportioning power to each electrical component , and 0049 discloses “actively allocating” and “passively allocating”  said amounts of power to each electrical component; a person of ordinary skill in the art would recognize that “actively allocating power” is a distribution of power which would inherently require a power sensor of some form monitoring power to the electrical component, which in turn would be in the same form of a current sensor and a voltage sensor as already disclosed in 0031, that current sensor maps to a supplied-current-amount acquiring unit that acquires an amount of current supplied to the electrical component);
an in-vehicle charger configured to receive the electrical power from the external power supply and supply the electrical to the battery (See Fig. 1, charger 14);

Kinser does not explicitly disclose that the control unit controls the in-vehicle charger such that when the value of the charging-rate parameter is equal to or greater than a predetermined value, and the amount of the current supplied to the electrical component which is acquired by the supplied-current-amount acquiring unit is larger than a predetermined amount supplying of the electrical power from the power supply unit to (i) the battery to charge the battery and (ii) to the electrical component is continued, and
when the value of the charging-rate parameter is equal to or greater than the [[a]] predetermined value, and the amount of the supplied current supplied to the electrical component which is acquired by the supplied-current-amount acquiring unit is equal to or lower than the predetermined amount, supplying of the electrical power from the power supply unit to the battery to charge the battery is stopped and the electrical power is supplied to the electrical component from the battery.
However, having the control unit in Kinser control the charger in the way described above would be obvious to a person of ordinary skill in the art at the time of filing in light of Kinser and Minimiura, for the following reasons.
Kinser discloses a charging system for an electric vehicle where the control unit can determine the power available from the external power supply, the power required and requested from the battery and associated electrical subsystems, and then in the case where the power available is not enough to provide a full supply to each component, can apportion amounts of power to each unit for optimal performance (See Fig. 2, steps 208 through 218).  Kinser further discloses that in regards to charging the battery, the SOC of the battery is monitored and used to determine the apportionment of power, such that when the battery is close to full power, the 
However, those steps are obvious in light of art like Minamiura.  Minamiura discloses that it is known in the art of electric vehicles that maintaining a battery at a high, but not full, state of charge is advantageous to maintaining the battery (See 0003-0004), and that it is known that in order to maintain a battery at that high state of charge, excess energy in the battery can be drawn to power electrical subsystems in the vehicle (See 0103 “In Embodiment 2, when the cooling fan of the cooler 15 is rotationally driven at the target rotation speed RT, the voltage Vs of the auxiliary battery 70 is limited to the range VD to VU less than the rated voltage VR and it is thus possible to increase the charging efficiency of the auxiliary battery 70 and thus to improve the fuel efficiency FC”).
Kinser and Minimiura are analogous art in the field of vehicle electrical charging and power systems.  It would have been obvious to a person of ordinary skill in the art at the time to have the charging system of Kinser which has an SOC-determining unit, a supplied power acquiring unit and a control unit for determining the appropriate amounts of power to send to a vehicle battery and an electrical subsystem of the vehicle to take the steps of supplying power to 

In regards to claim 2, Kinser further discloses that the electrical component includes a heating device for the battery (See Kinser, Fig. 1, Battery thermal system 22).

In regards to claim 3, resuming charging by the external power supply when the charging rate parameter is lower than the predetermined value would be a step one of ordinary skill in the art at the time the invention was filed would find obvious to take.  Minimiura discloses that excess energy from the battery is sent to power the electrical subsystem when the battery is within a specific SOC range (See 0074, the example given is 70% to 100%).  Therefore, a person of ordinary skill would find it obvious that when the battery is lower than that limit to cease providing power from the battery and resume providing power from an external charging source to avoid over draining the battery.

In regards to claim 7, Kinser further discloses that the value of the charging rate parameter is an SOC of the battery (See 0018 and Table 1 showing different weighted values based on the SOC of the battery).



In regards to claim 9, resuming charging by the external power supply when supplied current amount to the electrical component rises above its threshold would be a step one of ordinary skill in the art at the time the invention was filed would find obvious to take. Again, as discussed above, Kinser discloses a system that will provide power from an external charging source to both a battery and an electrical subsystem at an apportioned amount based on the needs of the battery and the electrical system (See again 0032 and 0049).  If the electrical subsystem is receiving its apportioned power, i.e. it is receiving an appropriate amount of current, then a person of ordinary skill in the art of Kinser would find it obvious to resume charging of the battery as well, in order to most efficiently supply power to both components of the vehicle. 

In regards to claim 10, Kinser discloses a battery charging method for a vehicle equipped with a battery and an electrical component that are supplied with electrical power by an external power supply unit, the method comprising steps of:
acquiring, by using a computer, a value of a charging-rate parameter that is correlated with a charging rate of the battery (See Kinser, 0025 “Battery charging control module 30 may perform a number of functions pertaining to battery charging system 10; these could include, for example , battery charging, power allocation, cell protection, charge control, demand management, SOC and SOH determination, cell balancing, history logging, communications, 
acquiring, by using a computer, an amount of current supplied to the electrical component (See Kinser, 0031, 0032, and 0049; this is an implicit disclosure; 0031 explicitly discloses monitoring power from the external source to the battery charger via a current sensor and a voltage sensor, and 0032 discloses apportioning power to each electrical component , and 0049 discloses “actively allocating” and “passively allocating”  said amounts of power to each electrical component; a person of ordinary skill in the art would recognize that “actively allocating power” is a distribution of power which would inherently require a power sensor of some form monitoring power to the electrical component, which in turn would be in the same form of a current sensor and a voltage sensor as already disclosed in 0031, that current sensor maps to a supplied-current-amount acquiring unit that acquires an amount of current supplied to the electrical component); and
controlling, by using a computer, an in-vehicle charger for supplying power to a vehicle battery and the electrical component (See Fig. 1, control unit 64 controls charger 14).
Kinser does not explicitly disclose the computer controls the charging such that 
when the value of the charging-rate parameter is equal to or greater than a predetermined
value, and the amount of the current supplied to the electrical component is larger than a
predetermined amount, supplying of the electrical power from the power supply unit to (i) the
battery to charge the battery and (ii) to the electrical component is continued, and
when the value of the charging-rate parameter is equal to or greater than the [[a]] predetermined value, and the amount of the supplied current supplied to the electrical 
However, having the control unit in Kinser control the charger in the way described above would be obvious to a person of ordinary skill in the art at the time of filing in light of Kinser and Minimiura, for the following reasons.
Kinser discloses a charging system for an electric vehicle where the control unit can determine the power available from the external power supply, the power required and requested from the battery and associated electrical subsystems, and then in the case where the power available is not enough to provide a full supply to each component, can apportion amounts of power to each unit for optimal performance (See Fig. 2, steps 208 through 218).  Kinser further discloses that in regards to charging the battery, the SOC of the battery is monitored and used to determine the apportionment of power, such that when the battery is close to full power, the charger stops supplying power to the battery because the battery no longer requires it, or when the battery has a low SOC, more power is apportioned to the battery than the subsystems (See Kinser, 0038-0039 and Table 1).  Kinser also discloses monitoring and supplied a controlled amount of power to each subsystem (0049).  Therefore, Kinser discloses a system that can take the steps above of supplying power from the charger to the battery and subsystems when the battery has a high enough SOC and when there is enough power to supply the subsystems; and to stop supplying power to the battery, and have the battery supply power to the subsystems when the battery has a high enough SOC and there is not enough current to the subsystems, but it does not affirmatively declare those steps.

Kinser and Minimiura are analogous art in the field of vehicle electrical charging and power systems.  It would have been obvious to a person of ordinary skill in the art at the time to have the charging system of Kinser which has an SOC-determining unit, a supplied power acquiring unit and a control unit for determining the appropriate amounts of power to send to a vehicle battery and an electrical subsystem of the vehicle to take the steps of supplying power to both the battery and the vehicle when the battery SOC is above a threshold and enough current is reaching the subsystem, and if the battery SOC is above a threshold and not enough current is reaching a subsystem, to disconnect the battery and supply power to the subsystem from the battery, as this would have the obvious result of improving the efficiency of the vehicle by drawing excess power from the battery into a load as is taught by art like Minimiura.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kinser et al. (U.S. Patent Pub. No. 2011/0043615) in view of Minimiura et al. (2017/0305292) as applied to claim 1 above, and further in view of Yoon (U.S. Patent Pub. No. 2018/0138722).

In regards to this claim, the combination does not explicitly disclose that the control unit performs control such that supplying of the electrical power from the power supply unit to the battery to charge the battery is resumed when a certain period of time has elapsed since the4 battery has started to supply the electrical power to the electrical component.
However, programming the controller to take this action would be an obvious step in light of art like Yoon. Yoon discloses a control unit for a battery system (See Fig. 1 and 2, measurement unit 100, selection unit 200, blocking unit 300 and speed reduction unit 400 map to a BMS system for batteries 10) that can be used in an electric vehicle (See 0003) which will pause charging to a battery based on the SOC of the battery (See 0041-0046, which discusses many different methods of monitoring the number of charging and discharging cycles that have passed for the battery based on monitoring the SOC of the battery) and then resumes charging when a certain period of time since the charging current of the battery was ceased in order to stabilize the battery (See 0048-0049, when a battery cell goes through enough cycles, the controller system uses the blocking unit to stop operation of the battery cell for a period of time, and then resume charging to increase the life of the battery cell).
Kinser and Yoon are analogous art in the field of battery management systems for vehicles that monitor the SOC of the battery in order to determine when to cease charging. It would have been obvious to a person of ordinary skill in the art at the time the invention as filed to have the controller of Kinser to be configured to resume charging of the battery after a certain period of time has elapsed like in Yoon to allow for a pause that allows the battery to stabilize and have a longer life, as disclosed by Yoon (0049).

s 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kinser et al. (U.S. Patent Pub. No. 2011/0043615) in view of Minimiura et al. (2017/0305292) as applied to claim 1 above, and further in view of Massey et al. (U.S. Patent Pub. No. 2004/0075419).
In regards to these claims, Kinser does not disclose that the predetermined amount is a specified minimum output power of the in-vehicle charger, wherein the specified minimum output power of the in-vehicle charger is an output power at which or at lower than which an output of the in-vehicle charger becomes unstable.
However, this would be an obvious modification in light of art like Massey. Massey shows that it is known that chargers have a minimum output capacity below which the charger is unable to charge both a battery in a battery powered device and to operate the device (See Massey, 0023) because the output power becomes unstable (See 0003 “in the event that the user attempts to operate an electronic device using a power adapter that is not capable of providing adequate power, the electronic device may not operate unpredictably or not at all. Further, the power adapter may be permanently damaged or operate at an unacceptably high temperature”).
Kinser and Massey are analogous art in the field of devices that use external chargers to both charge a battery that powers an electronic device and the electronic device itself. It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the predetermined amount of Kinser, which was the amount of power request and apportioned to the electrical subsystem, to also include a minimum output capacity of the charger like in Massey to ensure that the charger can supply an appropriate amount of power without causing damage to the charger as disclosed by Massey (again 0003).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL N DIBENEDETTO whose telephone number is (571)272-3578.  The examiner can normally be reached on M-F, 10:30-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla  can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MND


05/06/2021


/MICHAEL N DIBENEDETTO/Examiner, Art Unit 2859                 

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859
May 10, 2021